Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 13, 2016

The Court of Appeals hereby passes the following order:

A17A0663. MARVIN B. SMITH, III, et al. v. HSBC BANK USA.

      This case began as a dispossessory proceeding in magistrate court. Following
an adverse ruling in that court, defendants Marvin B. Smith, III, and Sharon Smith
appealed to the superior court, which entered judgment in favor of the plaintiff. The
defendants then appealed directly to this Court. We lack jurisdiction.
      The defendants failed to file an application for discretionary appeal as required.
“[A]ppeals from decisions of the superior courts reviewing decisions of lower courts
by certiorari or de novo proceedings shall be by application for discretionary appeal.”
Bullock v. Sand, 260 Ga. App. 874, 875 (581 SE2d 333) (2003) (punctuation
omitted); see also OCGA § 5-6-35 (a) (1). The defendants’ failure to comply with the
discretionary appeal procedure deprives us of jurisdiction over this appeal, which is
hereby DISMISSED. In light of this disposition, the defendants’ motion to vacate the
judgments below is hereby DENIED as moot.

                                        Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                           12/13/2016
                                                I certify that the above i s a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                          , Clerk.